            Case 1:20-cv-00309-JD Document 7 Filed 04/03/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE


PROVINCE LAKE GOLF ENTERPRISES,                          :   C.A. NO.: 1:20-cv-00309
INC. and PLG HOLDING LLC,                                :
       Plaintiffs,                                       :
                                                         :
VS.                                                      :
                                                         :
PHILADELPHIA INDEMNITY INSURANCE                         :
COMPANY,                                                 :   APRIL 3, 2020
                                                         :
       Defendant.                                        :

                          MOTION FOR EXTENSION OF TIME TO
                          RESPOND TO AMENDED COMPLAINT

       Defendant, Philadelphia Indemnity Insurance Company, through the undersigned

counsel, pursuant to Fed. R. Civ. P. 6 and D.N.H.L Civ. R. 7.2(a), hereby moves this Honorable

Court for an extension of time of thirty (30) days, up to and including May 7, 2020, to respond,

by answer, motion or otherwise, to Plaintiffs’ Amended Complaint. Good cause exists for

granting this Motion, as Defendant needs additional time to investigate the allegations set forth

in the Complaint and to formulate and prepare an appropriate response.

       As grounds for this Motion, Defendant states the following:

       1.      On or about March 17, 2020, Defendant was served with the Complaint. A

review of the docket also indicated that on March 16, 2020, Plaintiffs filed an Amended

Complaint. Accordingly, the current deadline for Defendant to respond to the Amended Complaint

is April 7, 2020. See Fed. R. Civ. P. 12(a)(1)(A)(ii).

       2.      Defense counsel needs additional time to investigate the allegations set forth in the

Amended Complaint, meet with persons knowledgeable about this matter, and to formulate and
            Case 1:20-cv-00309-JD Document 7 Filed 04/03/20 Page 2 of 4




obtain and review documents in order to advise Defendant and to prepare an appropriate

responsive pleading or motion. This has become more difficult as people are absent from the

workplace and often unavailable during the current COVID-19 emergency.

       3.      On April 1, 2020, the undersigned counsel left a voicemail and sent an email to

Plaintiffs’ counsel to determine his position regarding the requested extension of time. As of the

filing of this motion, the undersigned counsel has not received a response.

       4.      This is Defendant’s first motion for an extension of the deadline to file a responsive

pleading to the Amended Complaint.

       5.      This case is in its infancy. As such, granting this Motion will not result in undue

delay or prejudice to the Court or any party.

       WHEREFORE, Defendant Philadelphia Indemnity Insurance Company respectfully

moves this Honorable Court for a thirty (30) day extension of time until May 7, 2020, to file a

responsive pleading to Plaintiffs’ Amended Complaint.




                                                -2-
           Case 1:20-cv-00309-JD Document 7 Filed 04/03/20 Page 3 of 4




                                            Respectfully submitted,

                                            PHILADELPHIA INDEMNITY
                                            INSURANCE COMPANY,


                                            By__/s/ Dana M. Horton
                                              Dana M. Horton, Esq.
                                              NH Bar ID: 266851
                                              Robinson & Cole LLP
                                              One Financial Plaza, Suite 1430
                                              Providence, RI 02903
                                              Tel. No.: (401) 709-3300
                                              Fax No.: (4014) 709-3399
April 3, 2020                                 E-mail: dhorton@rc.com




                                      -3-
           Case 1:20-cv-00309-JD Document 7 Filed 04/03/20 Page 4 of 4




                                       CERTIFICATION

       I hereby certify that on the 3rd day of April, 2020, I have caused the within motion to be

filed with the Court via the ECF filing system. As such, this document will be electronically sent

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent those not receiving electronic notice.




                                                      /s/ Dana M. Horton
                                                      Dana M. Horton, Esq.




                                                -4-
